Exhibit 10.1


SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (hereinafter “Agreement”) is made
and entered into by and between Jacques Driscoll (hereinafter “Employee”) and
Hudson United Bancorp and Hudson United Bank (hereinafter collectively referred
to as the “Bank”) as of April 20, 2005.

WHEREAS, Employee has been employed by the Bank since on or about May 28, 2004;
and

WHEREAS, Employee and Bank have agreed that Employee’s employment and position
as an officer of the Bank and any affiliates will terminate effective as of
April 29, 2005 (“Termination Date”); and

WHEREAS, Employee and the Bank wish to enter into this Agreement to provide for
certain consideration to Employee and to address certain rights and obligations
of the parties before and following the Termination Date;

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is agreed as follows:

1.      Upon receipt of a copy of this Agreement signed by Employee, and upon
expiration of the revocation period set forth in paragraph 8 below and after the
Termination Date terminating Employee’s employment, the Bank agrees to provide
Employee with the following consideration:

(a)     The Bank shall pay to Employee salary continuation at Employee’s current
base rate of pay continuing through to and including the Termination Date. These
payments shall be made in accordance with the Bank’s normal payroll practices
and shall be subject to all applicable withholdings and deductions. The period
from the date hereof through to the Termination Date shall be considered a
transition period and shall be known as the “Notification Period.”

(b)    Subject to the parties’ acknowledgement that Employee’s employment will
terminate as of the Termination Date, the Bank shall pay to Employee three (3)
months of severance in a lump sum payment, less lawful deductions required by
law. Such payment will be made within ten (10) business days after the Bank
receives this Agreement signed by Employee (such date being the “Effective
Date”) and following the expiration of the revocation period described in
paragraph 8 below. Commencing as of the day following the termination date,
Employee shall be entitled to elect to continue such medical and dental coverage
in accordance with the continuation requirements of the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”) at Employee’s own expense and pursuant to
the requirements of COBRA. Employee’s coverage under all other employee benefit
programs currently provided by the Bank, including, but not limited to the
Bank’s pension and 401(k) plans, the 401(k) loan program, and Long Term
Disability, shall cease as of the Termination Date. Notwithstanding the
severance payments set forth and available under either this subsections,
Employee shall be ineligible for any annual or year-end bonus, incentive, or
other additional rewards of any kind offered or distributed by the Bank to its
employees for the years 2005 and 2006.

 

--------------------------------------------------------------------------------

2.            IN EXCHANGE FOR THE CONSIDERATION SET FORTH IN THIS AGREEMENT,
WHICH EMPLOYEE ACKNOWLEDGES IS IN ADDITION TO THAT WHICH EMPLOYEE WOULD
OTHERWISE BE ENTITLED TO RECEIVE, EMPLOYEE HEREBY KNOWINGLY AND VOLUNTARILY
RELEASES AND DISCHARGES THE BANK, ITS PREDECESSORS, SUCCESSORS, PARENT
CORPORATIONS, SUBSIDIARIES, OR AFFILIATES, AND EACH OF ITS OR THEIR EMPLOYEES,
OFFICERS, DIRECTORS, ATTORNEYS, BENEFIT COMMITTEES, TRUSTEES, FIDUCIARIES,
PLANS, AND TRUSTS, AND THEIR RESPECTIVE HEIRS, EXECUTORS, ADMINISTRATORS,
SUCCESSORS AND ASSIGNS (HEREINAFTER COLLECTIVELY REFERRED TO AS THE “RELEASEES”)
FROM ANY AND ALL CLAIMS, LIABILITIES, DEMANDS, AND CAUSES OF ACTION, WHICH
EMPLOYEE MAY HAVE OR CLAIM TO HAVE AGAINST THE BANK OR ANY OF THE RELEASEES
RELATING TO EMPLOYEE’S EMPLOYMENT OR THE TERMINATION OF EMPLOYEE ’S EMPLOYMENT
WITH THE BANK. THE CLAIMS RELEASED INCLUDE, BUT ARE NOT LIMITED TO:

(a)          all claims for any compensation whatsoever, including but not
limited to back wages, front pay, incentive and other bonuses, stock awards, car
allowance, moving expenses, fringe benefits, insurance benefits, vacation time
or pay, reinstatement, retroactive seniority, pension benefits, 401(k) benefits,
restricted stock, stock options, severance pay, or any other form of economic
loss;

(b)          all state and federal statutory claims, including claims arising
under the New Jersey Law Against Discrimination, the New Jersey Conscientious
Employee Protection Act, the New Jersey Family Leave Act, Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Sarbanes-Oxley Act, the Family and Medical Leave Act, and
the Employee Retirement Income Security Act;

(c)

all claims arising under the United States, New Jersey, or New York
Constitutions;

 

(d)

all statutory claims, including but not limited to claims arising under:

 

•

All claims arising under the United States or any state constitutions

 

•

All claims arising under any Executive order or derived from or based upon any
state or federal regulations,




--------------------------------------------------------------------------------

•

All common law claims including claims for wrongful discharge, public policy
claims, retaliation claims, claims for breach of an implied covenant of good
faith and fair dealing, intentional infliction of emotional distress,
defamation, conspiracy, loss of consortium, tortuous interference with contract
or prospective economic advantage, promissory estoppel and negligence;

•

All claims for any compensation including back wages, front pay, bonuses or
awards,fringe benefits, reinstatement, retroactive seniority, or any other form
of economic loss;

•

All claims for personal injury including physical injury, mental anguish,
emotionaldistress, pain and suffering, embarrassment, humiliation, damage to
name or reputation, liquidated damages, and punitive damages and

•

All claims for legal fees.

 

•

The National Labor Relations Act;

 

•

Title VII of the Civil Rights Act;

 

•

Civil Rights Act of 1991;

 

•

Sections 1981 through 1988 of Title 42 of the United States Code;

 

•

The Employee Retirement Income Security Act;

 

•

The Fair Credit Reporting Act;

 

•

The Immigration Reform Control Act;

 

•

The Americans with Disabilities Act;

 

•

The Rehabilitation Act;

 

•

The Age Discrimination in Employment Act;

 

•

The Occupational Safety and Health Act;

 

•

The Family and Medical Leave Act;

 

•

The Equal Pay Act;

 

•

The Uniformed Services Employment and Reemployment Rights Act;

 

--------------------------------------------------------------------------------

 

 

•

Worker Adjustment and Retraining Notification Act;

 

•

Employee Polygraph Protection Act;

 

•

The New Jersey Law Against Discrimination;

 

•

The New Jersey Family Leave Act;

 

•

The New Jersey State Wage and Hour Law;

 

•

The New Jersey Conscientious Employee Protection Act;

 

•

The New Jersey Equal Pay Law;

 

•

The New Jersey Occupational Safety and Health Law;

 

•

The New Jersey Smokers’ Rights Law;

 

•

The New Jersey Genetic Privacy Act;

 

•

The New Jersey Fair Credit Reporting Act;

 

•

The New Jersey Statutory Provision Regarding Retaliation/Discrimination for
Filing AWorkers’ Compensation Claim;

•

The New Jersey Public Employees’ Occupational Safety and Health Act;

 

•

New Jersey laws regarding Political Activities of Employees, Lie Detector Tests,
Jury Duty, Employment Protection, and Discrimination;

•

Whistleblower Protection, Jury Duty, Witness Duty, Lie Detector Tests,

 

•

Psychological and Audio Stress Evaluators, and Arrest Records; and

 

•

And any other federal, state or local civil rights law or any other local, state
or federal laws, regulations or ordinances.

(e)          all claims arising under any Executive Order or derived from or
based upon any state or federal regulations;

 

--------------------------------------------------------------------------------

(f)           all common law claims, including claims for wrongful discharge,
public policy claims, retaliation claims, claims for breach of an express or
implied contract including claims based upon any employee handbooks, guides,
manuals, policies or procedures in effect at the Bank at any time, claims for
breach of an implied covenant of good faith and fair dealing, intentional
infliction of emotional distress, defamation, conspiracy, loss of consortium,
tortious interference with contract or prospective economic advantage,
promissory estoppel and negligence;

(g)         all claims for personal injury, including physical injury, mental
anguish, emotional distress, pain and suffering, embarrassment, humiliation,
damage to name or reputation, liquidated damages, and punitive damages;

(h)

all claims for costs and attorneys’ fees; and

(i)          any other claims based upon federal, state or local civil rights
laws, whistle-blower or any other local, state or federal laws, regulations or
ordinances and any public policy, contract (oral, written or implied), tort
constitution or common law.

(j)          Employee represents that Employee has no charge, claim or lawsuit
of any kind pending against the Bank and Employee covenants and agrees not to
file a lawsuit or initiate any action against the Bank seeking any personal
recovery or personal injunctive relief with respect to any matter arising out of
or relating in any way to Employee’s employment with the Bank and/or the
termination of that employment. Nothing in this paragraph shall prohibit
Employee from (a) bringing any action to enforce the terms of this Agreement; or
(b) filing a timely charge or complaint with the Equal Employment Opportunity
Commission (“EEOC”) regarding the validity of this Agreement or filing a timely
charge or complaint with the EEOC (although Employee expressly waives any right
to personal monetary recovery or personal injunctive relief in connection with
any such charge or complaint available to Employee or on behalf of any other
parties).

(k)         It is expressly understood and agreed that this Agreement (i) does
not waive or release any rights or claims which may arise after the date on
which the Agreement is signed by Employee, except as set forth herein; (ii) does
not waive or release any vested benefit possessed by Employee as a result of
Employee’s employment with the Bank, except as set forth herein; and (iii) does
not waive or release any rights which Employee may possess (pursuant to law or
pursuant to the certificate of incorporation or by-laws of the Bank) for
indemnification for lawful conduct undertaken by Employee within the scope of
Employee’s employment as an officer or employee of the Bank.

 

--------------------------------------------------------------------------------

3.          Employee acknowledges and agrees that during and up to and including
the Termination Date, Employee shall be and shall remain an active employee of
the Bank. As an active employee of the Bank, Employee shall be required to
perform Employee’s duties and responsibilities in accordance with, and at a
level the befits, the requirements of Employee’s position and experience.

4.          The Bank hereby releases and discharges Employee from any and all
known claims, liabilities, loans, expense obligations, demands, and causes of
action, which the Bank may have or claim to have against Employee arising from
any lawful conduct undertaken by Employee within the scope of Employee’s
employment as an officer or employee of the Bank. Nothing in this paragraph
releases Employee from any obligations under this Agreement, or from any claims,
liabilities, demands, or causes of action which may arise after the date of this
Agreement, or from any claims, liabilities, demands or causes of action which
the Bank may have or claim to have against Employee arising from any conduct
undertaken by Employee within the scope of Employee’s employment or as an
officer or employee of the Bank where a court of competent jurisdiction deems
such conduct to be unlawful.

5.           (a)        Employee agrees to maintain in confidence and not to
disclose the terms of this Agreement. It shall not be considered a breach of the
obligation of confidentiality for Employee to make disclosure of the terms of
this Agreement (i) to Employee’s immediate family (who shall also maintain the
terms in confidence); (ii) in order to obtain private and confidential legal,
tax or financial advice; or (iii) at any time following the disclosure by the
Bank of the terms of the Agreement in any Securities and Exchange Commission
filings. Nothing contained in this subparagraph shall preclude the Bank from
making disclosure of the terms of this Agreement for purposes of implementing
the Agreement, or for purposes of its reporting obligations under the rules of
the Securit ies and Exchange Commission or the New York Stock Exchange or
otherwise.

(b)         Employee affirms that Employee has not filed, caused to be filed, or
presently is a party to any claim, complaint, or action against the Bank in any
forum or form.

(c)         Employee and the Bank mutually agree not to make any statements or
issue any communications, whether written or oral, that disparage, criticize or
otherwise reflect adversely upon one another, except if testifying truthfully
under oath pursuant to a lawful court order or subpoena or otherwise responding
to or providing disclosures to regulatory authorities as required by law.

6.          This Agreement shall not be construed as an admission or
acknowledgment of any wrongdoing or liability by the Bank with respect to any
aspect of Employee’s employment or the termination of that employment. Employee
agrees that neither this Agreement nor the furnishing of the consideration for
this Agreement shall be deemed or construed at any time for any purpose as an
admission by the Bank of any liability or unlawful conduct of any kind.

 

--------------------------------------------------------------------------------

7.          Employee is hereby advised that Employee should consult with an
attorney prior to signing this Agreement. Employee represents to the Bank that
Employee has had the opportunity to discuss this Agreement with whomever
Employee wished, including an attorney of Employee’s own choosing and at
Employee’s own cost. Employee also states that Employee has had the opportunity
to read, review and consider all of the provisions of this Agreement; that
Employee understands its provisions and its final and binding effect upon
Employee; and that Employee is accepting the consideration offered to Employee
and entering into this Agreement freely, voluntarily, and without duress or
coercion.

8.         Employee understands that Employee has twenty-one (21) days within
which to consider this Agreement before signing it and returning it to the Bank
and that, after signing the Agreement, Employee may revoke Employee’s signature
within seven (7) calendar days of the Execution Date by providing written
notification of Employee’s decision to revoke Employee’s signature to Peter
Visaggio, First Senior Vice President, 1000 MacArthur Blvd., Mahwah, NJ. 07430.
Such revocation must be received on or before the seventh day after the
Execution Date.

9.          This Agreement and shall be governed and conformed in accordance
with the laws of the State of New Jersey without regard to its conflict of laws
provision.

10.         In the event either party breaches any provision of this Agreement,
Employee and the Bank affirm that either may institute an action to specifically
enforce any term or terms of this Agreement, in addition to any other legal or
equitable relief permitted by law. Should any provision of this Agreement be
declared illegal or unenforceable by any court of competent jurisdiction and
cannot be modified to be enforceable, excluding the general release language,
such provision shall immediately become null and void, leaving the remainder of
this Agreement in full force and effect.

11.         This Agreement sets forth the entire agreement between the parties
hereto, and fully supersedes any prior agreements or understandings between the
parties. Employee acknowledges that Employee has not relied on any
representations, promises, or agreements of any kind made to Employee in
connection with Employee’s decision to enter into this Agreement, except for
those set forth in this Agreement.

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:

 

HUDSON UNITED BANCORP and

HUDSON UNITED BANK

 

 

By:

          /s/ Peter Visaggio                                  

/s/ Jacques Driscoll                              

 

Name:

Peter Visaggio

JACQUES DRISCOLL

Title:

First Senior Vice President

 

Director of Human Resources

DATED: May 19, 2005

DATED: May 13, 2005

 

--------------------------------------------------------------------------------

INDIVIDUAL ACKNOWLEDGMENT

(Jacques Driscoll)

 

 

STATE OF MINNESOTA

)

 

 

) ss.

COUNTY OF RAMSEY

)

 

 

I CERTIFY that on the date set forth below, the above referenced person
personally came before me, and signed, sealed and delivered this document as
his/her act and deed in his/her individual capacity.

 

Signed and sworn to before me on

this 13th day of May, 2005.

/s/ Lily Krzyzaniak                             

[ Notary Seal ]

Name: Lily Krzyzaniak

Address: 999 Village Ct. DR.

Notary Public, State of Minnesota

 

 

THIS AGREEMENT IS NOT BINDING ON EITHER PARTY UNTIL SIGNED BY SUCH PARTY AND
THIS REQUIREMENT MAY NOT BE WAIVED BY EITHER PARTY

 

 